DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed 10 March 2020, and with respect to the Response to Election/Restriction filed 18 February 2021.  Claims 1, 4, and 6 are pending and have been examined, claims 2, 3, 5, and 7-52 have been withdrawn. 

Election/Restrictions

Applicant’s election without traverse of Species I, claims 1, 4, and 6 in the reply filed on 18 February 2021 is acknowledged.

Examiner’s Note

The claim recites the combination of additional elements of the use of location sensors and wireless communication devices in order to provide real time location and time data so as to perform the tracking and managing of patrons. The claim as a whole integrates the mental process into a practical application. Specifically, the additional elements recite a specific manner of automatically collecting and analyze sensor data in order to manage the movement of patrons eligible because it is not directed to the recited judicial exception. 

Claim Rejections - 35 USC § 103
	
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle et al. (U.S. Patent 9,185,542 B1) (hereafter Boyle) in view of Bostick et al. (U.S. Patent 9,860,796 B2) (hereafter Bostick) in further view of SULLIVAN et al. (U.S. Patent Publication 2014/0278688 A1) (hereafter Sullivan) in further view of Ortiz et al. (U.S. Patent Publication 2010/0321499 A1) (hereafter Ortiz).

	Referring to Claim 1, Sullivan teaches a system for tracking movement and managing activity of a plurality of patrons of an activity venue, the activity venue including a plurality of sub-activities in which patrons participate, the system comprising:

Boyle teaches one or more patron sensor devices for disposition and transportation throughout the activity venue by the plurality of patrons, each of the one or more patron sensor devices comprising (see; col. 5, line (66) – col. 6, line (9) of Boyle teaches sensors at a venue measure devices of patrons and determines, col. 13, lines (11-20) the location of the patron).

a location sensor configured to provide real-time location data and time data indicating a location of the one or more patron sensor devices at different points in time within the activity venue (see; col. 9, lines (22-53) of Boyle teaches the determined identification of users based on their devices that is determined by sensors, col. 13, lines (11-20) the locations of patrons.

a wireless communication device in communication with the wireless gateway of the system, the communication comprising transmitting the real-time location data and time data from the one or more patron sensor devices to the wireless gateway, enabling the system to establish a real-time location of each of the one or more patron sensor devices within the activity venue (see; col. 9, lines (33-53) of Boyle teaches a wireless communication device as part of a communication network that provides, col. 14, line (62) – col. 15, line (29) locations in a venue the number and location of patrons at a specific time as part of the wireless network based on communication devices).

Boyle does not explicitly disclose the following limitations, however,

Bostick teaches a computing device in communication with the wireless gateway of the system, the computing device executing a tracking tool that receives the real-time location data for each of the one or more patron sensor devices via the wireless gateway and transforms the real-time location data into predictive data indicating anticipated locations of each of the one or more patron sensor devices within the activity venue at future times (see; col. 1, lines (30-67) of Bostick teaches a wireless communication devices in communication with a computing device as part of a wireless communication network that provides real time data that is utilized to determine, col. 2, lines (1-49) a prediction of total attendance including the prediction of the pathway and location of the predicted attendees (i.e. future time)).

The Examiner notes that Boyle teaches measuring the quantity, type and transmission quality of mobile communication devices with defined geographical area.  Specifically, Boyle 

Boyle discloses measuring the quantity, type, transmission quality and visit history of mobile communication device used to measure patrons at a venue.  However, Boyle fails to disclose a computing device in communication with the wireless gateway of the system, the computing device executing a tracking tool that receives the real-time location data for each of the one or more patron sensor devices via the wireless gateway and transforms the real-time location data into predictive data indicating anticipated locations of each of the one or more patron sensor devices within the activity venue at future times.

Bostick discloses computing device in communication with the wireless gateway of the system, the computing device executing a tracking tool that receives the real-time location data for each of the one or more patron sensor devices via the wireless gateway and transforms the real-time location data into predictive data indicating anticipated locations of each of the one or more patron sensor devices within the activity venue at future times.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Boyle computing device in communication with the wireless gateway of the system, the computing device executing a tracking tool that receives the real-time location data for each of the one or more patron sensor devices via the wireless gateway and transforms the real-time location data into predictive data indicating anticipated locations of each of the one or more patron sensor devices within the activity venue at future times as taught by Bostick since the claimed invention is merely a combination of old elements, and in the 

Boyle in view of Bostick does not explicitly disclose the following limitations, however,

Sullivan teaches wherein the system identifies underutilized sub-activity areas of the activity venue and correspondingly identifies the points of entry for each underutilized sub-activity area (see; par. [0017] of Sullivan teaches the controlling of patron traffic flow with incentives, along with par. [0077] using a predictive analysis that provides the prediction of the future movement to be able to adjust park operation taking into account, par. [0055] gaps in guests to provide venue operations (i.e. underutilized sub activity), and  
	wherein the system directs one or more patrons to identified points of entry for each underutilized sub-activity area via a communication to the one or more patron sensor devices (see; par. [0017] of Sullivan teaches the controlling of patron traffic flow with incentives, along with par. [0077] using a predictive analysis that provides the prediction of the future movement to be able to adjust park operation taking into account, par. [0055] gaps in guests to provide venue operations (i.e. underutilized sub activity), where the par. [0035] gap in activity can be increased at specific rides (i.e. entry to ride)).

The Examiner notes that Boyle teaches measuring the quantity, type and transmission quality of mobile communication devices with defined geographical area.  Specifically, Boyle discloses the measuring the quantity, type, transmission quality and visit history of mobile communication device used to measure patrons at a venue as analogous art in the same field of endeavor. Additionally, Bostick discloses the automatic detection using a WiFi network the location, path and prediction of future locations of attendee in order to manage patrons at the venue and it is therefore viewed as analogous art in the same field of endeavor and as it is comparable in certain respects to Boyle which the monitoring of staff and guest movement in a venue to predict movement as well as the instant application it is viewed as analogous art and is 

Boyle and Bostick discloses measuring the quantity, type, transmission quality and visit history of mobile communication device used to measure patrons at a venue.  However, Boyle and Bostick fails to disclose the system identifies underutilized sub-activity areas of the activity venue and correspondingly identifies the points of entry for each underutilized sub-activity area, and wherein the system directs one or more patrons to identified points of entry for each underutilized sub-activity area via a communication to the one or more patron sensor devices.

Sullivan discloses the system identifies underutilized sub-activity areas of the activity venue and correspondingly identifies the points of entry for each underutilized sub-activity area, and wherein the system directs one or more patrons to identified points of entry for each underutilized sub-activity area via a communication to the one or more patron sensor devices.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Boyle and Bostick the system identifies underutilized sub-activity areas of the activity venue and correspondingly identifies the points of entry for each underutilized sub-activity area, and wherein the system directs one or more patrons to identified points of entry for each underutilized sub-activity area via a communication to the one or more patron sensor devices as taught by Sullivan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Boyle, Bostick, and Sullivan teach the collecting and analysis of data in the collection and management of location data regarding patrons in venue and they do not contradict or diminish the other alone or when combined.

Boyle in view of Bostick in further view of Sullivan does not explicitly disclose the following limitations, however,

Ortiz teaches points of entry, recognized by the system, for each sub-activity of the plurality of sub-activities for the plurality of patrons to embark on the sub-activity (see; par. [0192] of Ortiz teaches a gateway at a point of entry that is used to recognize a user and their handheld device, and then monitor par. [0181] ), and
a wireless gateway (see; par. [0148]-[0152] of Ortiz teaches the utilization of wireless gateway). 

The Examiner notes that Boyle teaches measuring the quantity, type and transmission quality of mobile communication devices with defined geographical area.  Specifically, Boyle discloses the measuring the quantity, type, transmission quality and visit history of mobile communication device used to measure patrons at a venue as analogous art in the same field of endeavor. Additionally, Bostick discloses the automatic detection using a WiFi network the location, path and prediction of future locations of attendee in order to manage patrons at the venue and it is therefore viewed as analogous art in the same field of endeavor and as it is comparable in certain respects to Boyle which the monitoring of staff and guest movement in a venue to predict movement as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Sullivan discloses the collecting the real time location data of staff and guest in order to predict movement of guests in order to provide the management of patrons and as it is comparable in certain respects to Boyle and Bostick which the monitoring of staff and guest movement in a venue to predict movement as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Ortiz discloses wireless transmission of sports venue based data including hand held devices determining user locations to Boyle, Bostick, and Sullivan which the monitoring of staff and guest movement in a venue to predict movement as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Boyle, Bostick, and Sullivan discloses measuring the quantity, type, transmission quality and visit history of mobile communication device used to measure patrons at a venue.  However, Boyle, Bostick, and Sullivan fails to disclose points of entry, recognized by the system, for each sub-activity of the plurality of sub-activities for the plurality of patrons to embark on the sub-activity and a wireless gateway.

Ortiz discloses points of entry, recognized by the system, for each sub-activity of the plurality of sub-activities for the plurality of patrons to embark on the sub-activity and a wireless gateway.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Boyle, Bostick, and Sullivan points of entry, recognized by the system, for each sub-activity of the plurality of sub-activities for the plurality of patrons to embark on the sub-activity and a wireless gateway as taught by Ortiz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Boyle, Bostick, Sullivan, and Ortiz teach the collecting and analysis of data in the collection and management of location data regarding patrons in venue and they do not contradict or diminish the other alone or when combined.


Referring to Claim 4, see discussion of claim 1 above, while Boyle in view Bostick in further view of Sullivanin further view of Ortiz teaches the system above, Boyle does not explicitly disclose a system having the limitations of, however,

Bostick discloses a wireless gateway corresponding to the computing device and the wireless communication device communicate over any combination of communication mediums comprising one or more of a long range wide area network (LoRa) gateway, Wi-Fi, Ml cellular, 5G cellular, or radio frequency communication protocols for transmission by a transceiver to the computing device (see; col. 1, lines (30-67) of Bostick teaches a wireless communication devices in communication with a computing device as part of a wireless communication network that provides real time data that is utilized to determine, where the wireless utilizes col. 4, lines (6-19) a gateway).

The Examiner notes that Boyle teaches measuring the quantity, type and transmission quality of mobile communication devices with defined geographical area.  Specifically, Boyle discloses the measuring the quantity, type, transmission quality and visit history of mobile communication device used to measure patrons at a venue as analogous art in the same field of endeavor. Additionally, Bostick discloses the automatic detection using a WiFi network the location, path and prediction of future locations of attendee in order to manage patrons at the venue and it is therefore viewed as analogous art in the same field of endeavor and as it is comparable in certain respects to Boyle which the monitoring of staff and guest movement in a venue to predict movement as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Boyle discloses measuring the quantity, type, transmission quality and visit history of mobile communication device used to measure patrons at a venue.  However, Boyle fails to disclose a wireless gateway corresponding to the computing device and the wireless communication device communicate over any combination of communication mediums comprising one or more of a long range wide area network (LoRa) gateway, Wi-Fi, Ml cellular, 5G cellular, or radio frequency communication protocols for transmission by a transceiver to the computing device.

Bostick discloses a wireless gateway corresponding to the computing device and the wireless communication device communicate over any combination of communication mediums comprising one or more of a long range wide area network (LoRa) gateway, Wi-Fi, Ml cellular, 5G cellular, or radio frequency communication protocols for transmission by a transceiver to the computing device.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Boyle a wireless gateway corresponding to the computing device and the wireless communication device communicate over any combination of communication mediums comprising one or more of a long range wide area network (LoRa) gateway, Wi-Fi, Ml cellular, 5G cellular, or radio frequency communication protocols for transmission by a transceiver to the computing device as taught by Bostick since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Boyle and Bostick teach the collecting and analysis of data in the collection and management of location data regarding patrons in venue and they do not contradict or diminish the other alone or when combined.


Referring to Claim 4, see discussion of claim 1 above, while Boyle in view Bostick in further view of Sullivanin further view of Ortiz teaches the system above, Boyle does not explicitly disclose a system having the limitations of, however,

Bostick teaches the computing device is a cloud-based computing device infrastructure (see; Figure 2 and col. 8, lines (45-63) of Bostick teaches an example of a cloud network used in the collection and predicting of the location of patrons at a venue).

The Examiner notes that Boyle teaches measuring the quantity, type and transmission quality of mobile communication devices with defined geographical area.  Specifically, Boyle discloses the measuring the quantity, type, transmission quality and visit history of mobile communication device used to measure patrons at a venue as analogous art in the same field of endeavor. Additionally, Bostick discloses the automatic detection using a WiFi network the location, path and prediction of future locations of attendee in order to manage patrons at the venue and it is therefore viewed as analogous art in the same field of endeavor and as it is 

Boyle discloses measuring the quantity, type, transmission quality and visit history of mobile communication device used to measure patrons at a venue.  However, Boyle fails to disclose computing device is a cloud-based computing device infrastructure.

Bostick discloses computing device is a cloud-based computing device infrastructure.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Boyle computing device is a cloud-based computing device infrastructure as taught by Bostick since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Boyle and Bostick teach the collecting and analysis of data in the collection and management of location data regarding patrons in venue and they do not contradict or diminish the other alone or when combined.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
BURMAN et al. (U.S. Patent Publication 2008/0102956 A1) discloses a system and method for wireless gaming with location determination.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S.S/            Examiner, Art Unit 3623             

/ANDRE D BOYCE/            Primary Examiner, Art Unit 3623